Citation Nr: 0817696	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-39 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral apical 
scarring of the lungs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1972 to September 
1975 and from February 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision.  In May 2007, 
the Board remanded for further development. 


FINDING OF FACT

The veteran failed to report for scheduled VA examinations in 
June 2007 and November 2007 pertaining to his claim for a 
compensable rating for bilateral apical scarring of the 
lungs, and he has not provided good cause for his failure to 
report.


CONCLUSION OF LAW

The claim for a compensable evaluation for a compensable 
rating for bilateral apical scarring of the lungs must be 
denied due to failure to report for scheduled VA 
examinations.  38 C.F.R. §§ 3.1, 3.326, 3.327, 3.655 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

Analysis

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims, and if a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).

Pursuant to the May 2007 Board remand, VA scheduled the 
veteran for an examination in June 2007 and he was notified 
of this examination in a letter sent to his last known 
address.  In the May 2007 remand, the veteran was informed 
that failure to report for any scheduled VA examination may 
result in the denial of his claim.  A May 2007 VA letter sent 
to the veteran was returned as undeliverable.  Subsequently, 
VA used internet resources to locate an updated address for 
the veteran.  VA then scheduled the veteran for another 
examination in November 2007 and using this new address 
notified him of this examination by letter.  The veteran 
failed to appear for both of these examinations.  
Subsequently, VA sent the veteran a Supplemental Statement of 
the Case (SSOC) dated in November 2007 which explained that 
his failure to report to the prior scheduled examinations 
resulted in the continued denial of his claim.  In the letter 
accompanying the SSOC, VA notified the veteran that he had 60 
days to respond.  To date, there has been no response from 
the veteran.  Therefore, the Board finds that additional 
efforts to schedule an examination would be futile.  In the 
absence of clear evidence to the contrary, the law presumes 
the regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet.App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet.App. 62, 64-65 (1992)).  Notification for VA 
purposes is written notice sent to the claimant's last 
address of record.  See 38 C.F.R. § 3.1(q).

The Board is denying the veteran's claim due to failure, 
without good cause, to report for the June 2007 and November 
2007 VA examinations.  38 C.F.R. § 3.655.  The veteran has 
failed to furnish any explanation for his absence from the 
examinations.  The duty to assist is not a one-way street, 
and the veteran has failed to cooperate in developing his 
claim.  See Wood v Derwinski, 1 Vet.App. 190, 193 (1991).

VA has done everything reasonably possible to assist the 
veteran with respect to affording him an examination.  In the 
May 2007 remand, the veteran was informed that failure to 
report for any scheduled VA examination may result in the 
denial of his claim.  Additionally, the veteran failed to 
notify VA of his new address.  VA found a new address for the 
veteran after mail to the veteran had been returned.  It is 
well established that it is the veteran's responsibility to 
keep VA advised of his whereabouts in order to facilitate the 
conducting of medical inquiry.  If he does not do so, "there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

The Board also notes the veteran's representative's 
contention that the Board should proceed in rendering a 
decision using the information in the substantive appeal and 
briefs filed by and/or on behalf of the veteran.  In this 
regard, the Board adds that the veteran was afforded a VA 
examination in January 2004.  However, in remanding the 
matter in May 2007, the Board determined the previous 
examination and evidence of record was inadequate for rating 
the veteran's lung disability.  In any case, the regulations 
are clear that reporting for examinations, including re-
examinations, are required.  See 38 C.F.R. § 3.326, 3.327, 
3.655.  

In as much as the veteran, without good cause, failed to 
report for a VA examination scheduled in conjunction with his 
claim for a compensable rating for bilateral apical scarring 
of the lungs, the claim must be denied. 38 C.F.R. § 3.655.


ORDER

A compensable rating for bilateral apical scarring of the 
lungs is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


